DETAILED ACTION
Claims 27-38 and 40-47 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 61/707/682 filed on 9/28/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Walls Reference (US 2005/0168650 A1) and the Kerofsky Reference (US 2014/0086316 A1).

Walls relates to cross-chrominance removal using motion detection in a motion adaptive deinterlacer to determine a chroma current motion for a pixel in a video frame. The chroma current motion may be modified, based on a chroma motion mechanism comprising of an edge detection, a see Walls Abstract).
Kerofsky teaches an image decoder includes a base layer to decode at least a portion of an encoded video stream into a first image having a first image format. The image decoder can generate a color space prediction by scaling a color space of the first image from the first image format into a color space corresponding to a second image format. The image decoder includes an enhancement layer to decode the encoded video stream to generate a second image in the second image format based, at least in part, on the color space prediction (see Kerofsky Abstract).

The following is an examiner's statement of reasons for allowance: neither Walls, Kerofsky, nor other relevant art or combination of relevant art, teaches obtaining a video signal comprising a first color component and a second color component; obtaining a cross-plane filter indication indicating that a cross-plane filter is to be applied to the second color component at a current location associated with the video signal; determining a cross-plane filter coefficient for the cross-plane filter that is to be applied to the second color component at the current location based on the obtained cross-plane filter indication; applying the cross-plane filter to the second color component based on the determined cross-plane filter coefficient such that a color component offset associated with the first color component is determined; and modifying the first color component based on the determined color component offset.
Also, neither Walls, Kerofsky, nor other relevant art or combination of relevant art, teaches obtaining a video signal comprising a first color component and a second color component; encoding the first color component and the second color component; decoding the encoded first color component and the encoded second color component; generating a cross-plane filter indication indicating a current location associated with the video signal where a cross-plane filter is to be applied, the cross-plane filter indication being generated based on the reconstructed second color component, the reconstructed first color component, and the first color component; and including the cross-plane filter indication a filter coefficient indication associated with the cross-plane filter in a bitstream that is representative of the video signal.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 27, 37, 44, and 46 are allowable by the addition of the limitations. Claims 28-36, 38, 40-43, 45 and 47 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483